DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 07/13/2022. Claims 1, 5, 7, 8, 9, 13, 17, and 19 have been amended. Claims 1-20 are currently pending. 

Claim Objections
Claim 13 line 25-26 objected to because of the following informalities:  Lines 25-26 recite “breaking a frangibly secured capsule”. Since the claim previously defines a frangibly secured capsule, it is presumed this was intended to recite “breaking the frangibly secured capsule.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 11, 13, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Melashenko et al. (US Patent No. 5,743,404) in view of Goodwin (US Patent No. 2,784,512), and further in view of Franklin et al. (US Patent No. 7,942,421).
In Reference to Claim 1, 2, 4, 6, 7, 9, 11
 	Melashenko teaches (Claim 1) A method for playing a game with a capsule during a Seder comprising: placing an item within a capsule (column 2 lines 19-21 and 27-29; and, column 1 lines 50-53), wherein the capsule comprises: a first portion having a first exterior surface and a first interior surface (exterior and interior of one half of items 102 and 104, fig’s 1-3 and column 2 lines 13-23), [], wherein the first portion is non-edible (column 2 lines 17-21 and 50-63; note the organic material is mixed with latex or acrylic paint, rendering it non-edible); a second portion having a second exterior surface and a second interior surface (exterior and interior of other half of items 102 and 104, fig’s 1-3 and column 2 lines 13-23), [], [], wherein when the first portion engages with the second portion a spherical capsule is formed (column 2 lines 13-21, two connected halves, though egg shape shown, round shape disclosed), wherein the interior of the spherical capsule is adapted to hold an item (column 1 line 66 – column 2 line 10), wherein the second portion is non-edible (column 2 lines 17-21 and 50-63; note the organic material is mixed with latex or acrylic paint, rendering it non-edible); wherein the first portion has a pattern formed on the first exterior surface of the first portion, wherein the pattern formed on the first exterior surface of the first portion is adapted to have a pattern of [natural material] (column 2 line 50 – column 3 line 3); wherein the second portion has the pattern formed on the second exterior surface of the second portion (column 2 line 50 – column 3 line 3); hiding the capsule [] (column 1 lines 10-12); searching for the capsule [] (column 1 lines 10-12); locating the capsule [] (column 1 lines 10-12; note a “game of finding” hidden objects necessarily includes searching and locating, these are similar, if not the same, step); and opening the capsule to obtain the item (column 2 lines 7-10);
(Claim 2) wherein placing the item within the capsule occurs during the manufacturing process (column 2 lines 22-27; also column 2 lines 38-49);
(Claim 4) wherein the first exterior surface and the second exterior are textured and not smooth (column 2 line 50 – column 3 line 30, note sanding the surface smooth is optional, without this step the surface is textured);
 (Claim 9) wherein opening the capsule comprises breaking a frangibly secured connection between first portion and second portion to access the interior of the capsule (column 2 lines 7-10, 19-21, 27-29);
(Claim 11) wherein at least one of the first portion and the second portion are fabricated from biodegradable material (column 1 lines 30-31 and column 2 lines 50-54; e.g. paper mache, cellulose, or any other listed biodegradable materials).
	Melashenko fails to teach the engaging ridges and the exterior pattern of claim 1, the features of claim 6, and the game being played during a Seder of claims 1 and 7. 
	The examiner notes, however, that Melashenko teaches that halves of the device are connectable / separable as in “commercially available plastic eggs,” which typically include mating ridges. 
	However, Goodwin teaches (Claim 1) wherein the first portion comprises a first ridge (interior ridge along edge 7 and edge 7, fig’s 1-5); wherein the second portion comprises a second ridge (items 8 and 6, fig’s 1-5); wherein the first ridge of the first portion is adapted to engage with the second ridge of the second portion (fig. 2);
(Claim 6) wherein when the first ridge engages the second ridge of the capsule and forms the capsule, the first ridge and the second ridge are not visible from the exterior of the capsule (fig. 2).
Franklin teaches playing a game (Claim 1) during [a] Seder (column 5 lines 14-21 and 37-39; also note a “Seder” is interpreted as a meal, which is broad; further, a meal can be a large range of time periods)
(Claim 7) wherein the Seder does not end until the opening of [a] capsule (column 5 lines 14-21 and 37-39; also note a “Seder” is interpreted as a meal, which is broad; further, a meal can be a large range of time periods).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the two part container of Melashenko with the feature of engaging ridges as taught by the two part container of Goodwin for the purpose of more reliably retaining the parts of the device together as taught by Goodwin (column 1 lines 32-39), making the device more reliable and more attractive to the users. The examiner also notes that mating ridges in container toys are common features and commercially available two part containers are disclosed to be used in Melashenko (column 2 lines 19-21), which would typically include these features. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the exterior of the device with variable sized circles and dots merely as a matter of engineering design choice, since it
has been held that when the claimed printed matter is not functionally related to the substrate in
an unobvious manner, it will not distinguish the invention from the prior art in terms of
patentability. In re Gulack 217 USPQ 401, (CAFC 1983); and, since it has also been held that
matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
The fact that the content of the printed matter placed on the substrate may render the
device more convenient by providing an individual with a specific type of toy does not alter the
functional relationship. Mere support by the substrate for the printed matter is not the kind of
functional relationship necessary for patentability. Thus, there is no novel and unobvious
functional relationship between the printed matter e.g. pattern indicia and the substrate e.g.
capsule, which is required for patentability.
Further, since there is no mechanical function to the circle and dot pattern or random
rough pattern, and since this is merely a matter of ornamentation, this feature cannot be relied
upon to patentably distinguish the claimed invention from the prior art. This is further evidenced by both Melashenko and Goodwin, which teach that the exterior of the capsule can be decorated or designed with any desirable patterns and decorations (column 2 lines 1-12 and 44-49, Melashenko; and, column 1 lines 30-32 and 56-58, Goodwin).
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the game of Melashenko with the feature of playing the game during a meal as taught by the game of Franklin for the purpose of providing further stimulation for social interaction as taught by Franklin (background), making the game more interesting and attractive to the users. 
	Further, the examiner notes that since the time period or setting of the method does not appear to materially affect the method, merely claiming the method takes place “during a Seder” would appear to be a matter of design choice, and not a patentable advance. This is supported with case law holding that selection of any order of performing process steps is obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); and Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). Since the method would be performed substantially the same way regardless of whether or not it is performed during a meal, before a meal, after a meal, or within any time period separate from a meal, merely claiming this particular setting is an obvious matter of design choice and is not a patentable distinction. This is further evidenced by applicant’s specification which teaches that the method can be performed “during a holiday meal or throughout the holiday as part of the game” (abstract), indicating the time period of a meal does not change the operation of the method. 

In Reference to Claim 13, 14, 16, 18, and 19
 	Melashenko teaches (Claim 13) A method for playing a game with a capsule during a Seder comprising: placing an item within a capsule, frangibly securing the capsule (column 2 lines 7-10, 19-21 and 27-29; and, column 1 lines 50-53), wherein the frangibly secured capsule comprises; a first portion having a first exterior surface and a first interior surface (exterior and interior of one half of items 102 and 104, fig’s 1-3 and column 2 lines 13-23), [], wherein the first portion is non-edible (column 2 lines 17-21 and 50-63; note the organic material is mixed with latex or acrylic paint, rendering it non-edible); a second portion having a second exterior surface and a second interior surface (exterior and interior of other half of items 102 and 104, fig’s 1-3 and column 2 lines 13-23), [], [], wherein when the first portion engages with the second portion a spherical capsule is formed (column 2 lines 13-21, two connected halves, though egg shape shown, round shape disclosed), wherein the interior of the spherical capsule is adapted to hold an item (column 1 line 66 – column 2 line 10), wherein the second portion is non-edible (column 2 lines 17-21 and 50-63; note the organic material is mixed with latex or acrylic paint, rendering it non-edible); wherein the first portion has a pattern formed on the first exterior surface of the first portion, wherein the pattern formed on the first exterior surface of the first portion is adapted to have a pattern of [natural material](column 2 line 50 – column 3 line 3); wherein the second portion has the pattern formed on the second exterior surface of the second portion (column 2 line 50 – column 3 line 3); hiding the capsule [] (column 1 lines 10-12); searching for the capsule [] (column 1 lines 10-12); locating the capsule [] (column 1 lines 10-12; note a “game of finding” hidden objects necessarily includes searching and locating, these are similar, if not the same, step); opening the capsule by breaking a frangibly secured capsule between the first portion and the second portion; and obtaining the item (column 2 lines 7-10);
(Claim 14) wherein placing the item within the capsule occurs during the manufacturing process (column 2 lines 22-27; also column 2 lines 38-49);
(Claim 16) wherein the first exterior surface and the second exterior are textured and not smooth (column 2 line 50 – column 3 line 30, note sanding the surface smooth is optional, without this step the surface is textured);
Melashenko fails to teach the engaging ridges and the exterior pattern of claim 13, the features of claim 18, and playing the game during a Seder of claims 13 and 19.  
	The examiner notes, however, that Melashenko teaches that halves of the device are connectable / separable as in “commercially available plastic eggs,” which typically include mating ridges. 
	However, Goodwin teaches (Claim 13) wherein the first portion comprises a first ridge (interior ridge along edge 7 and edge 7, fig’s 1-5); wherein the second portion comprises a second ridge (items 8 and 6, fig’s 1-5); wherein the first ridge of the first portion is adapted to engage with the second ridge of the second portion (fig. 2).
(Claim 18) wherein when the first ridge engages the second ridge of the capsule and forms the capsule, the first ridge and the second ridge are not visible from the exterior of the capsule (fig. 2).
Franklin teaches playing a game (Claim 1) during [a] Seder (column 5 lines 14-21 and 37-39; also note a “Seder” is interpreted as a meal, which is broad; further, a meal can be a large range of time periods);
(Claim 19) wherein the Seder does not end until the opening of [a] capsule (column 5 lines 14-21 and 37-39; also note a “Seder” is interpreted as a meal, which is broad; further, a meal can be a large range of time periods).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the two part container of Melashenko with the feature of engaging ridges as taught by the two part container of Goodwin for the purpose of more reliably retaining the parts of the device together as taught by Goodwin (column 1 lines 32-39), making the device more reliable and more attractive to the users. The examiner also notes that mating ridges in container toys are common features and commercially available two part containers are disclosed to be used in Melashenko (column 2 lines 19-21), which would typically include these features. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the exterior of the device with variable sized circles and dots merely as a matter of engineering design choice, since it
has been held that when the claimed printed matter is not functionally related to the substrate in
an unobvious manner, it will not distinguish the invention from the prior art in terms of
patentability. In re Gulack 217 USPQ 401, (CAFC 1983); and, since it has also been held that
matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
The fact that the content of the printed matter placed on the substrate may render the
device more convenient by providing an individual with a specific type of toy does not alter the
functional relationship. Mere support by the substrate for the printed matter is not the kind of
functional relationship necessary for patentability. Thus, there is no novel and unobvious
functional relationship between the printed matter e.g. pattern indicia and the substrate e.g.
capsule, which is required for patentability.
Further, since there is no mechanical function to the circle and dot pattern or random
rough pattern, and since this is merely a matter of ornamentation, this feature cannot be relied
upon to patentably distinguish the claimed invention from the prior art. This is further evidenced by both Melashenko and Goodwin, which teach that the exterior of the capsule can be decorated or designed with any desirable patterns and decorations (column 2 lines 1-12 and 44-49, Melashenko; and, column 1 lines 30-32 and 56-58, Goodwin).
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the game of Melashenko with the feature of playing the game during a meal as taught by the game of Franklin for the purpose of providing further stimulation for social interaction as taught by Franklin (background), making the game more interesting and attractive to the users. 
	Further, the examiner notes that since the time period or setting of the method does not appear to materially affect the method, merely claiming the method takes place “during a Seder” would appear to be a matter of design choice, and not a patentable advance. This is supported with case law holding that selection of any order of performing process steps is obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); and Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). Since the method would be performed substantially the same way regardless of whether or not it is performed during a meal, before a meal, after a meal, or within any time period separate from a meal, merely claiming this particular setting is an obvious matter of design choice and is not a patentable distinction. This is further evidenced by applicant’s specification which teaches that the method can be performed “during a holiday meal or throughout the holiday as part of the game” (abstract), indicating the time period of a meal does not change the operation of the method. 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Melashenko et al. in view of Goodwin, Franklin, and further in view of Glass (US Patent No. 9,994,384 B2).
In Reference to Claim 3
 	The modified device of Melashenko teaches all of claim 1 as discussed above. 
	Melashenko fails to teach the feature of claim 3. 
Glass teaches (Claim 3) wherein [an] item is a gift code that can be redeemed at a later point (item 150, fig. 22; column 1 lines 21-26).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the encapsulated prize device of Melashenko with the feature of a gift code as taught by the encapsulated prize device of Glass for the purpose of providing a higher value prize to the device as taught by Glass (column 1 lines 36-53), making the device more interesting and attractive to the users. 

In Reference to Claim 15
	The modified device of Melashenko teaches all of claim 13 as discussed above. 
Melashenko fails to teach the feature of claim 15. 
Glass teaches (Claim 15) wherein [an] item is a gift code that can be redeemed at a later point (item 150, fig. 22; column 1 lines 21-26).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the encapsulated prize device of Melashenko with the feature of a gift code as taught by the encapsulated prize device of Glass for the purpose of providing a higher value prize to the device as taught by Glass (column 1 lines 36-53), making the device more interesting and attractive to the users. 

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Melashenko et al. in view of Goodwin, Franklin, and further in view of Montgomery (US Patent No. 5,413,332).
In Reference to Claim 5
 	The modified device of Melashenko teaches all of claim 1 as discussed above. 
	Melashenko fails to teach the feature of claim 5. 
	Montgomery teaches (Claim 5) further comprising molding the first portion to form the pattern and molding the second portion to form the pattern (fig’s 9 and column 6 lines 22-28; note first and second halves already taught in Melashenko above).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the novelty item of Melashenko with the feature of molding a pattern into the device as taught by the novelty item of Montgomery for the purpose of allowing the exterior of the device to be further customized into any desirable design or logo as taught by Montgomery (column 3 lines 65-68), making the device more interesting and attractive to the users and manufacturers. 
	
In Reference to Claim 17
The modified device of Melashenko teaches all of claim 13 as discussed above. 
	Melashenko fails to teach the feature of claim 17. 
	Montgomery teaches (Claim 17) further comprising molding the first portion to form the pattern and molding the second portion to form the pattern (fig’s 9 and column 6 lines 22-28; note first and second halves already taught in Melashenko above).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the novelty item of Melashenko with the feature of molding a pattern into the device as taught by the novelty item of Montgomery for the purpose of allowing the exterior of the device to be further customized into any desirable design or logo as taught by Montgomery (column 3 lines 65-68), making the device more interesting and attractive to the users and manufacturers. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Melashenko et al. in view of Goodwin, Franklin, and further in view of Chin et al. (US Patent No. 2007/0193909).
In Reference to Claim 8
 	The modified device of Melashenko teaches all of claim 1 as discussed above. 
	Melashenko fails to teach the magnetic feature of claim 8. 
	Chin teaches (Claim 8) wherein [a] first ridge and [a] second ridge are magnetic (abstract and paragraph 0010).
It would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to have provided the container of Melashenko with the feature of magnetic ridges / closure as taught by the container of Chin for the purpose of allowing the device to remain firmly closed while preventing the closure mechanism from degrading over time with repeated use as taught by Chin (abstract and paragraphs 0010), making the device more reliable, more durable, and more attractive to the users.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Melashenko et al. in view of Goodwin, Franklin, and further in view of Malloy et al. (US Patent No. 5,577,947).
In Reference to Claim 10
 	The modified device of Melashenko teaches all of claim 1 as discussed above. 
Melashenko fails to teach the feature of claim 10. 
Malloy teaches (Claim 10) wherein at least one of the first portion and the second portion are fabricated from a scented material that forms the at least one of the first portion and the second portion (fig. 1 and column 3 lines 1-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the novelty item of Goodwin with the feature of scent as taught by the novelty item of Malloy for the purpose of providing a scent corresponding to the image on the novelty item as taught by Malloy (column 1 lines 65-67), making the item more stimulating, interesting, and attractive to the users.

In Reference to Claim 20
 	The modified device of Melashenko teaches all of claim 13 as discussed above. 
Melashenko fails to teach the feature of claim 20. 
Malloy teaches (Claim 20) wherein at least one of the first portion and the second portion are fabricated from a scented material that forms the at least one of the first portion and the second portion (fig. 1 and column 3 lines 1-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the novelty item of Goodwin with the feature of scent as taught by the novelty item of Malloy for the purpose of providing a scent corresponding to the image on the novelty item as taught by Malloy (column 1 lines 65-67), making the item more stimulating, interesting, and attractive to the users.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Melashenko et al. in view of Goodwin, Franklin, and further in view of Ko et al. (US PGPub. No. 2012/0311928).
In Reference to Claim 12
 	The modified device of Melashenko teaches all of claims 1 and 11 as discussed above. 
Melashenko fails to teach the feature of claim 12. 
Ko teaches (Claim 12) further comprising planting the at least one first portion and the second portion after opening the capsule and retrieving the item (abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the container system of Melashenko with the feature of planting the capsule after use as taught by the container system of Melashenko for the purpose of easily disposing of the device, as well as providing nutrients to the soil and plants as taught by Melashenko (paragraph 0031), making the device easier to dispose of, environmentally friendly, and more attractive to the users. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/29/2022, with respect to the previous claim objections and 112 rejections have been fully considered and are persuasive.  The previous claim objections and 112 rejections have been withdrawn. However, note the outstanding claim objection above. 
Applicant's remaining arguments filed 07/13/2022 have been fully considered but they are not persuasive.
Applicant’s argument that Melashenko does not teach a spherical capsule is not persuasive. Column 2 lines 13-16 specifically disclose that the device can be round instead of egg shaped. 
Applicant’s argument regarding the newly added limitations of “during a Seder” are noted but are not persuasive. These arguments are largely moot in view of the new grounds of rejection using the reference of Franklin. See above for specific details. Further, whether or not the game is played “during a Seder” does not appear it would materially affect the game / method, therefore, this setting for the game is not a patentable advance. See above for further details. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711